FILED
                               NOT FOR PUBLICATION                           OCT 01 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



DANIEL RAMIREZ ROSETE;                             No. 08-73393
MARGARITA CORTEZ DE RAMIREZ,
                                                   Agency Nos. A097-351-655
               Petitioners,                                    A097-351-658

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Daniel Ramirez Rosete and Margarita Cortez De Ramirez, natives and

citizens of Mexico, petition pro se for review of the Board of Immigration

Appeals’ (“BIA”) order denying their motion to reissue. We have jurisdiction

under 8 U.S.C. § 1252. Reviewing for abuse of discretion the denial of a motion to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen, Hernandez-Velasquez v. Holder, 611 F.3d 1073, 1077 (9th Cir. 2010), we

grant the petition for review and remand.

      The BIA abused its discretion by failing to specifically address petitioners’

evidence that they did not receive notice of the BIA’s September 28, 2007, order.

See Singh v. Gonzales, 494 F.3d 1170, 1172-73 (9th Cir. 2007) (BIA is obligated to

consider and address the evidence submitted by petitioner). We remand for the

BIA to address petitioners’ evidence of non-receipt in the first instance and

determine whether it is sufficient to overcome the presumption of mailing. See id.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                            2                                   08-73393